The appeal is from a judgment for damages for personal injuries sustained by appellee from being struck by an automobile driven by appellants' minor son. The first three propositions present that the court erred in failing to define "new independent cause," a phrase used in the definition of proximate cause. Appellants timely objected to the charge on those grounds, the objection being in almost the identical words of the objection in the case of Robertson  Mueller v. Holden (Tex.Com.App.) 1 S.W.2d 570. Appellee confesses error unless the case can be distinguished from the above case on account of the pleadings in the instant case. We are unable to see any distinction between the cases. The question of whether the negligence found by the jury was the proximate cause of the injury was essentially a fact issue to be determined by the jury. A proper definition of the terms used in defining proximate cause was therefore important, and on the authority of the case above cited, which was followed by this court in the recent case of Thomas v. Goulette (Tex.Civ.App.) 12 S.W.2d 829, we sustain these propositions, without considering any other propositions contained in appellant's brief.
Reversed and remanded.